Case 6:18-cr-00016-RWS-KNM Document 177-1 Filed 10/30/18 Page 1 of 1 PageID #: 1996



                                   ATTACHMENT A

    COMPANY/ENTITY                              AFFIANT
    First Cash Pawn                             Victor Montalvo
    Academy Sports                              Tina Henderson
    Cash America Pawn                           Latarya Wilson
    Middlesex County (New Jersey) Adjuster      Sandra Coleman
    Carrier Clinic                              Jennifer Clinedinst
    Rutgers University Behavioral Health Care   Laura M. Yuhas
    Robert Wood Johnson University Hospital     Emmanuel Razon
    The Institute for Forensic Psychology       Matthew Guller
    Andrews Center                              Gail Scott
    Salado Apartments                           Kimberly Head
    Federal Bureau of Investigation, Criminal   Brian Allen Barker
    Justice Information Services Division’s
    National Instant Criminal Background
    Check System Section
    Department of Public Safety                 Jennifer Combs
